Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 25, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  131460                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v        	                                                        SC: 131460
                                                                    COA: 269700
                                                                    Jackson CC: 05-004403-FH
  KENYARDA DUBOIS JAMES,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 31, 2006 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.

        KELLY, J., would remand this case to the Court of Appeals as on leave granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 25, 2006                    _________________________________________
           d1018                                                               Clerk